United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakland, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-434
Issued: June 26, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

Appellant filed an application for review of the Office of Workers’ Compensation
Programs’ (OWCP) June 28, 2011 merit decision denying her occupational disease claim. The
appeal was docketed as No. 12-434. The Board finds that this case is not in posture for a
decision.
The present appeal involves appellant’s August 13, 2010 occupational disease claim (No.
xxxxxx687), in which she allegedly developed a cervical condition as a result of repetitive
pushing and pulling heavy equipment and throwing mail into a container. On March 15, 2009
appellant filed an occupational disease claim (No. xxxxxx694) alleging that she developed carpal
tunnel syndrome due to the same repetitive employment activities. In its June 28, 2011 decision,
denying appellant’s claim in File No. xxxxxx694, OWCP’s hearing representative referenced
medical reports contained in File No. xxxxxx694. He recommended that File No. xxxxxx694 be
combined with File No. xxxxxx687, because appellant had attributed her claimed conditions in
both cases to the same employment factors.
The Board notes that the record on appeal does not contain any evidence relating to the
development of appellant’s claim in File No. xxxxxx694. As appellant has attributed her
conditions in both claims to the same employment factors, the medical evidence contained in
File No. xxxxxx694 will necessarily bear directly on her claim for compensation in File

No. xxxxxx687. Because it is essential for the Board to review the medical evidence contained
in File No. xxxxxx694 in order to render a full and fair adjudication of the present appeal, this
case will be remanded for OWCP to consolidate case File Nos. xxxxxx694 and xxxxxx687.
Reconstruction of the record will be followed by a de novo decision on the merits of the claim, in
order to protect appellant’s appeal rights.
IT IS HEREBY ORDERED that the Office of Workers’ Compensation Programs’
June 28, 2011 decision be set aside and the case remanded for further development consistent
with this order.
Issued: June 26, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

2

